Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to Applicant’s patent application number 17/052,836 filed on 11/4/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2020 is being considered by the examiner.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required without any other texts.
Claim Objections
Claim 13 is objected to because of the following informalities: line 3; the Applicant is advised to take out an extra “of the”, should be read as -- of the floor panel -- instead of “of the of the floor panel”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of integrated locking means” or “locking means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Re claim 1, line 5; a citation “a tongue” is confusing and indefinite because it is not clear that if this “a tongue” is the same “a tongue” already cited in line 4? It should be cited as “the tongue”. Correction is required. Claims 2-15 depending upon the rejected claim 1 are also rejected. 
Re claim 1, line 6; a citation “means of integrated locking means” is confusing and indefinite because it is unclear with a double “means”? Clarification is required. Claims 2-15 depending upon the rejected claim 1 are also rejected. 
Re claim 1, lines 12, 14, 19 and 20; a phrase “which” is confusing and indefinite because it is not clear that if “which” referring to which structure? Clarification is required. Claims 2-15 depending upon the rejected claim 1 are rejected. 
Re claim 7, line 2; a citation “the depth” does not have a proper antecedent basis. Correction is required. 
Re claim 11, line 2; a citation “the height” does not have a proper antecedent basis. Correction is required. 
Re claim 12, line 2; a citation “the length” does not have a proper antecedent basis. Correction is required. 
Re claim 13, line 2; a citation “the minimum thickness” does not have a proper antecedent basis. Correction is required. 
Re claim 14, line 2; a citation “the introduction angle” does not have a proper antecedent basis. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2002/0020127 to Thiers et al. (‘Thiers’).
Re claim 1: Thiers discloses a joining system for floor panels (1) comprising coupling parts (7) provided on at least two opposite sides (Figs. 22-23) of said floor panels for joining floor panels (1) together, said coupling parts (7) including a groove (9) and a tongue (8), where the groove (9) is shaped for insertion of the tongue (8) on an adjoining floor panel (2), said tongue (8) being shaped for locking engagement by means of integrated locking means (wherein near 8 and 47, Fig. 23) with the groove (9) in a direction perpendicular to said sides and parallel to a horizontal floor plane defined by the joined panels (1), said coupling parts (7) exerting a tension force towards each other in a mutually engaged position, the tension force being achieved by elastic compression (e.g. as shown in Fig. 23) of the material of the coupling parts (7), wherein the locking means comprises dual consecutive locking recesses (13, and near 9) arranged in a lower portion (11) of the groove (9), a first locking recess (near 9) of which being located in an internally extending portion within the groove (9) and a second locking recess (wherein near 47 points to) of which being located in a lip portion (wherein 11 points to) protruding from an entrance opening (49, Fig. 21) of the groove (9), the locking means (7) further comprises dual consecutive locking lugs (near 8, 47) arranged in a lower portion of the tongue (8) for horizontally interlocking engagement with said dual consecutive locking recesses in the groove (9), a first locking lug (near wherein 8 points to, Fig. 21) of which extending downwardly from a lower tip portion of the tongue (8) and a second locking lug (47) of which extends downwardly from a root portion of the tongue (8), wherein the first locking recess and the first locking lug are provided with 
Re claims 2-3: wherein an intermediate transitional ridge (e.g. a portion between 8/49) between the first locking lug and the second locking lug is located inside/aligned with/of the entrance opening (49) of groove (9), said entrance opening (49) being located in a main vertical joint plane between two joined floor panels (Fig. 23).
Re claim 4: wherein the lower tip portion (near 8) of the tongue (8) is curved.
Re claim 5: wherein the curvature of the curved lower tip portion of the tongue (8) merges continuously with a corresponding curvature of the horizontal locking surface (wherein 8 points to, Fig. 21) of the first locking lug.
Re claim 6: wherein the first locking recess (near 9) is shallower than the second locking recess (near 47, Fig. 21).
Re claim 7: wherein the depth of the first locking recess is less than half of the depth of the second locking recess (as shown in Fig. 21).
Re claims 8-9: wherein an exit tangent inclination angle of the curved horizontal locking surface of the first locking recess (near 8) is less than half the inclined locking angle of the second locking recess (near 13, Fig. 21).
Re claim 10: wherein the curved horizontal locking surface (near 8) extends from a point located essentially directly below a radial center of the curved first locking recess in a direction towards the second locking recess (near 47).
Re claim 11: the height (near 44) of the intermediate transitional ridge measured from a bottom plane of the floor panel (1) is equal to or less than the corresponding height (near 46) of a corresponding inlet ridge of the second locking recess (see Fig. 19).

Re claim 13. Wherein the minimum thickness between the first locking recess (near 9) and a bottom plane of the floor panel (1) exceeds a third of the total height (H) of the floor panel (1).
Re claim 14: wherein the introduction angle (e.g. a chamfer portion near 12) of the groove (9) is equal to or greater than 10 degrees.
Re claim 15: wherein the length (e.g. a portion near 4 points to, Fig. 21) of the internally extending portion within the groove (9) is less than the length (e.g. a portion from 12-11, Fig. 21)) of the lip portion protruding from an entrance opening of the groove (9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/


    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale